Exhibit 10.3

Amendment No. 7 to Receivables Financing Agreement and Waiver

This AMENDMENT NO. 7 TO RECEIVABLES FINANCING AGREEMENT AND WAIVER, dated as of
September 18, 2007 (this “Amendment Agreement”), is made by and among Rite Aid
Funding II (the “Borrower”), CAFCO, LLC (“CAFCO”), CRC FUNDING, LLC (“CRC”),
Falcon Asset Securitization Company LLC (“Falcon”), Variable Funding Capital
Company LLC (“Variable”; together with CAFCO, CRC and Falcon, the “Investors”),
Citibank, N.A. (“Citibank”), JPMorgan Chase Bank, N.A. (“JPMorgan”) and Wachovia
Bank, National Association (“Wachovia”; together with Citibank and JPMorgan, the
“Banks”), Citicorp North America, Inc., as program agent (the “Program Agent”),
Citicorp North America, Inc. (“CNAI”), JPMorgan and Wachovia, as investor agents
(CNAI, JPMorgan and Wachovia, in such capacity, the “Investor Agents”), Rite Aid
Hdqtrs. Funding, Inc. (the “Collection Agent”) and each of the parties named in
Schedule III to the Agreement (as defined below) as originators (the
“Originators”).

Preliminary Statements.  (1) The Borrower, the Investors (other than CRC), the
Program Agent, the Banks, the Investor Agents, the Collection Agent, the
Originators and The Bank of New York, as Trustee are parties to a Receivables
Financing Agreement, dated as of September 21, 2004, as amended as of
September 20, 2005, December 30, 2005, September 19, 2006, November 9, 2006,
February 20, 2007 and August 31, 2007 (the “Agreement”; capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Agreement).

(2)           CAFCO has agreed with CRC to allocate between them Principal of
Advances made by CAFCO and that CRC should become a party to the Agreement, as
an Investor in the same Group as CAFCO.

(3)           The Borrower, the Investors, the Program Agent, the Banks, the
Investor Agents, the Collection Agent and the Originators wish to amend the
Agreement.

NOW, THEREFORE, the parties agree as follows:


SECTION 1.           AMENDMENTS TO AGREEMENT.  AS OF THE EFFECTIVE DATE (AS
DEFINED BELOW IN SECTION 2), THE AGREEMENT IS AMENDED AS FOLLOWS:


1.1           SECTION 1.01 OF THE AGREEMENT IS AMENDED AS FOLLOWS:


(A)           THE DEFINITION OF “BANK COMMITMENT” IS AMENDED BY (I) DELETING THE
AMOUNT “$175,000,000” IN CLAUSE (A) THEREOF FOR CITIBANK AND REPLACING IT WITH
THE AMOUNT “$325,000,000” AND (II) DELETING THE AMOUNT “$100,000,000” IN
CLAUSE (C) THEREOF FOR WACHOVIA AND REPLACING IT WITH THE AMOUNT “$200,000,000.”


(B)           THE DEFINITION OF “CAFCO” IS AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:

“‘CAFCO’ means CAFCO, LLC, CRC and any successor or assign of CAFCO or CRC that
is a receivables investment company which in the ordinary course of its business
issues

 


--------------------------------------------------------------------------------


commercial paper or other securities to fund its acquisition and maintenance of
receivables, it being understood that all references in this Agreement to CAFCO
shall be deemed to be references to CRC as well and that CAFCO and CRC may,
without notice and at any time, assign or reallocate Principal of Advances
between them.”


(C)           THE DEFINITION OF “CASH SECURED ADVANCE COMMENCEMENT DATE” IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

“‘Cash Secured Advance Commencement Date’ means, with respect to any Group, the
same day as the Term-Out Bank Purchase Date for such Group, provided that the
Cash Secured Advance Commencement Date shall occur if but only if, (a) the
Facility Termination Date shall not have occurred on or prior to such date
pursuant to clause (b) or (c) of the definition thereof and (b) the Termination
Date for all Rate Tranches held by members of such Group shall not have occurred
on or prior to such date as a result of a notice from the Borrower pursuant to
clause (i)(a) of the definition thereof.”


(D)           THE DEFINITION OF “COMMITMENT TERMINATION DATE” IS AMENDED BY
(I) DELETING THE DATE “SEPTEMBER 18, 2007” IN LINE ONE THEREOF AND REPLACING IT
WITH THE DATE “SEPTEMBER 16, 2008” AND (II) DELETING THE DATE “SEPTEMBER 18,
2007” IN THE LAST LINE THEREOF AND REPLACING IT WITH THE DATE “SEPTEMBER 14,
2010.”


(E)           A NEW DEFINITION OF “CRC” IS ADDED WHICH READS IN ITS ENTIRETY AS
FOLLOWS:

“‘CRC’ means CRC Funding, LLC and any successor or assign of CRC that is a
receivables investment company which in the ordinary course of its business
issues commercial paper or other securities to fund its acquisition and
maintenance of receivables.”


(F)            CLAUSE (I) OF THE DEFINITION OF “ELIGIBLE RECEIVABLE” IS AMENDED
BY ADDING THE FOLLOWING CLAUSE AFTER THE TERM “CMS” AT THE END THEREOF:

“but, the foregoing notwithstanding, not if the Obligor is an Ohio Governmental
Entity;”


(G)           THE DEFINITION OF “FACILITY AMOUNT” IS AMENDED BY DELETING THE
AMOUNT “$400,000,000” IN LINE ONE THEREOF AND REPLACING IT WITH THE AMOUNT
“$650,000,000”.


(H)           THE DEFINITION OF “FACILITY TERMINATION DATE” IS AMENDED BY
DELETING THE DATE “SEPTEMBER 18, 2007” IN LINE ONE THEREOF AND REPLACING IT WITH
THE DATE “SEPTEMBER 16, 2008”.


 

2


--------------------------------------------------------------------------------



(I)            THE DEFINITION OF “INVESTOR FACILITY AMOUNT” IS AMENDED BY
(I) DELETING THE AMOUNT “$175,000,000” IN CLAUSE (A) THEREOF WITH RESPECT TO THE
GROUP CONSISTING OF CAFCO AND ITS RELATED BANKS AND REPLACING IT WITH THE AMOUNT
“$325,000,000”, AND (II) DELETING THE AMOUNT “$100,000,000” IN CLAUSE (C)
THEREOF WITH RESPECT TO THE GROUP CONSISTING OF VARIABLE AND ITS RELATED BANKS
AND REPLACING IT WITH THE AMOUNT “$200,000,000”.


(J)            CLAUSE (I)(A) OF THE DEFINITION OF “NET RECEIVABLES POOL BALANCE”
IS AMENDED BY DELETING THEREFROM THE PHRASE “OR AS A FIXED DOLLAR AMOUNT”.


(K)           THE DEFINITION OF “PERCENTAGE” IS AMENDED BY ADDING THE PHRASE “OF
AMENDMENT NO. 7, DATED AS OF SEPTEMBER 18, 2007” AFTER THE TERM “SIGNATURE PAGE”
IN EACH OF CLAUSES (A), (B) AND (C) THEREOF.


1.2           SECTION 11.06(B) OF THE AGREEMENT IS AMENDED BY DELETING THE WORD
“AND” AT THE END OF CLAUSE (IV) THEREOF, INSERTING THE TERM “, AND” BEFORE THE
SEMI-COLON AT THE END OF CLAUSE (V) THEREOF AND INSERTING A NEW CLAUSE (VI)
THERETO WHICH READS IN ITS ENTIRETY AS FOLLOWS:

“(vi) and to the respective officers, directors, employees, accountants and
advisors of each of the parties referred to in clauses (i) through (v) above;”


1.3           SCHEDULE IV (MONTHS) TO THE AGREEMENT IS AMENDED BY THE ADDITION
OF THE MONTHS FOR THE PARENT’S FISCAL YEARS 2010, 2011 AND 2012 ATTACHED TO THIS
AMENDMENT AGREEMENT AS EXHIBIT I.


1.4           SCHEDULE VIII (SPECIAL CONCENTRATION LIMITS) IS AMENDED IN ITS
ENTIRETY TO READ AS EXHIBIT II TO THIS AMENDMENT AGREEMENT.


1.5           ANNEX H (APPLICABLE MARGIN) TO THE AGREEMENT IS AMENDED IN ITS
ENTIRETY TO READ AS EXHIBIT III TO THIS AMENDMENT AGREEMENT.


SECTION 2.           CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT AGREEMENT
SHALL BECOME EFFECTIVE WHEN THE FOLLOWING CONDITIONS HAVING BEEN SATISFIED IN
FULL AND THE FOLLOWING DOCUMENTS HAVE BEEN DELIVERED IN FORM AND SUBSTANCE
SATISFACTORY TO THE PROGRAM AGENT (THE “EFFECTIVE DATE”):


(A)           EXECUTED COUNTERPARTS OF THIS AMENDMENT AGREEMENT;


(B)           EXECUTED COUNTERPARTS OF AN AMENDMENT TO EACH OF THE ORIGINATOR
PURCHASE AGREEMENT, THE SECONDARY PURCHASE AGREEMENT, THE TERTIARY PURCHASE
AGREEMENT, THE INTER-CREDITOR AGREEMENT, THE DEPOSIT ACCOUNT AGREEMENT, THE
GOVERNMENTAL ENTITY RECEIVABLES AGREEMENT, THE PARENT UNDERTAKING (COLLECTION
AGENT), AND THE FEE AGREEMENT (THE “ADDITIONAL AMENDMENTS”);


(C)           EXECUTED COPIES OF ADDITIONAL NOTES FOR EACH OF THE CAFCO GROUP
AND THE VARIABLE GROUP;


 

3


--------------------------------------------------------------------------------



(D)           CERTIFIED COPIES OF THE RESOLUTIONS OF THE BOARDS OF DIRECTORS OF
EACH OF THE PARENT, CAYMAN SPE I, HQ, THE BORROWER AND THE ORIGINATORS
AUTHORIZING IT TO ENTER INTO THIS AMENDMENT AGREEMENT, THE ADDITIONAL AMENDMENTS
TO WHICH IT IS A PARTY AND THE OTHER DOCUMENTS TO BE DELIVERED BY IT HEREUNDER;


(E)           A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH OF
THE PARENT, CAYMAN SPE I, HQ, THE BORROWER AND THE ORIGINATORS CERTIFYING THE
NAMES AND TRUE SIGNATURES OF ITS OFFICERS AUTHORIZED TO SIGN THIS AMENDMENT
AGREEMENT, THE ADDITIONAL AMENDMENTS TO WHICH IT IS A PARTY AND THE OTHER
DOCUMENTS TO BE DELIVERED BY IT HEREUNDER;


(F)            TO THE EXTENT CHANGED SINCE SEPTEMBER 21, 2004, CERTIFIED COPIES
OF THE CERTIFICATE OF INCORPORATION AND BY-LAWS OF EACH OF THE ORIGINATORS  AND
A CERTIFICATE AS TO THE GOOD STANDING OF EACH OF THE PARENT, CAYMAN SPE I, HQ,
THE BORROWER AND THE ORIGINATORS, DATED AS OF A RECENT DATE;


(G)           FAVORABLE OPINIONS OF COUNSEL FOR EACH OF THE PARENT, CAYMAN
SPE I, HQ, THE BORROWER AND THE ORIGINATORS AS TO GOOD STANDING, AUTHORIZATION,
ENFORCEABILITY, UCC MATTERS, TRUE SALE (THE TRANSFERS FROM THE ADDITIONAL
ORIGINATORS (AS DEFINED IN AMENDMENT NO. 6 TO THE AGREEMENT)) PURSUANT TO THE
ORIGINATOR PURCHASE AGREEMENT, THE SECONDARY PURCHASE AGREEMENT AND THE TERTIARY
PURCHASE AGREEMENT, SATISFACTORY TO THE AGENT, AND SUCH OTHER MATTERS AS THE
AGENT MAY REASONABLY REQUEST, THE PARTIES HERETO AGREEING THAT THE RECEIPT OF
“CORPORATE” OPINIONS FROM CAYMAN ISLANDS COUNSEL FOR THE BORROWER AND
CAYMAN SPE I IS NOT REQUIRED UNTIL 30 DAYS AFTER THE DATE HEREOF AND THE
AGREEMENT TO DELIVER THEM SHALL BE DEEMED TO BE A COVENANT FOR THE PURPOSES OF
SECTION 7.01(D) OF THE AGREEMENT; AND


(H)           AFTER GIVING EFFECT TO THIS AMENDMENT AGREEMENT, NO EVENT SHALL
HAVE OCCURRED AND BE CONTINUING WHICH CONSTITUTES AN UNWAIVED EVENT OF
TERMINATION OR INCIPIENT EVENT OF TERMINATION.


SECTION 3.           REALLOCATION OF PROPORTIONAL SHARES UNDER AGREEMENT IN
ADVANCES.  NOTWITHSTANDING THE PROVISIONS OF ARTICLE II OF THE AGREEMENT, THE
PROPORTIONATE OR PRO RATA SHARES OF THE INVESTORS SHALL BE REALLOCATED EFFECTIVE
AS OF THE EFFECTIVE DATE IN THE PERCENTAGES SET FORTH ON THE SIGNATURE PAGES OF
THIS AMENDMENT AGREEMENT (“PRO RATA SHARE”).  IN FURTHERANCE THEREOF, ON THE
EFFECTIVE DATE, FALCON AGREES TO TRANSFER TO EACH OF CAFCO AND VARIABLE,
PRINCIPAL OF ADVANCES IN AN AMOUNT SUFFICIENT SUCH THAT, AFTER GIVING EFFECT TO
SUCH TRANSFER, THE PRINCIPAL OF ADVANCES OWNED BY EACH OF FALCON, CAFCO AND
VARIABLE WILL BE EQUAL TO THEIR RESPECTIVE PRO RATA SHARES OF THE FACILITY
PRINCIPAL, AND EACH OF CAFCO AND VARIABLE AGREE TO MAKE A CASH PAYMENT TO FALCON
IN CONSIDERATION OF SUCH TRANSFER, IN AN AMOUNT EQUAL TO THE PRINCIPAL OF THE
ADVANCES TRANSFERRED TO EACH OF THEM.  EACH OF THE INVESTORS EXPRESSLY CONSENTS
TO SUCH REALLOCATION AND WAIVES COMPLIANCE WITH THE NOTICE REQUIREMENT SET FORTH
IN THE FIRST SENTENCE OF SECTION 2.02(A) OF THE AGREEMENT.  THE PARTIES FURTHER
AGREE THAT ANY NON-COMPLIANCE WITH THE PROVISIONS OF THE AGREEMENT BY VIRTUE OF
THE REALLOCATION SET FORTH ABOVE SHALL BE DEEMED NOT TO CONSTITUTE A BREACH OR
DEFAULT BY THE BORROWER UNDER THE AGREEMENT, AND THAT SUCH REALLOCATION SHALL BE
DEEMED TO BE PERMISSIBLE AND EFFECTIVE IN ALL RESPECTS AND FOR ALL PURPOSES
UNDER THE AGREEMENT.

 

4


--------------------------------------------------------------------------------


 


SECTION 4.           WAIVER.  BY VIRTUE OF THEIR EXECUTION AND DELIVERY OF THIS
AMENDMENT AGREEMENT, EACH OF THE INVESTORS, THE BANKS, THE INVESTOR AGENTS, THE
PROGRAM AGENT AND EACH RELEVANT PARTY UNDER THE PURCHASE AGREEMENTS HEREBY
WAIVES ANY BREACH OF THE RELEVANT AGREEMENT ARISING OUT OF OR RELATING TO THE
INCLUSION OF RECEIVABLES OR PARTICIPATED RECEIVABLES (OR THE EQUIVALENT TERMS
UNDER THE PURCHASE AGREEMENTS) ORIGINATED BY THE ADDITIONAL ORIGINATORS (AS
DEFINED IN AMENDMENT NO. 6 TO THE AGREEMENT DATED AS OF AUGUST 31, 2007) IN ANY
BORROWER REPORT, DAILY REPORT, DETERMINATION DATE CERTIFICATE OR EQUIVALENT
REPORT UNDER THE PURCHASE AGREEMENTS DELIVERED BY THE COLLECTION AGENT AND/OR
THE BORROWER ON AND AFTER JUNE 4, 2007 AND PRIOR TO THE DATE OF THIS AMENDMENT
AGREEMENT.  THE FOREGOING WAIVER SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF
ANY OTHER EVENT OR CONDITION THAT MAY CONSTITUTE AN EVENT OF TERMINATION OR
INCIPIENT EVENT OF TERMINATION WHICH MAY NOW OR HEREAFTER EXIST UNDER THE
AGREEMENT.


SECTION 5.           REPRESENTATIONS AND WARRANTIES.  EACH OF THE BORROWER AND
THE COLLECTION AGENT REPRESENTS AND WARRANTS THAT EACH OF THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTION 4.01 AND SECTION 4.02, RESPECTIVELY, OF THE
AGREEMENT (AFTER GIVING EFFECT TO THIS AMENDMENT AGREEMENT) ARE CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF THIS AMENDMENT AGREEMENT AS THOUGH
MADE ON AND AS OF SUCH DATE.


SECTION 6.           CONFIRMATION OF AGREEMENT.  EACH REFERENCE IN THE AGREEMENT
TO “THIS AGREEMENT” OR “THE AGREEMENT” SHALL MEAN THE AGREEMENT AS AMENDED BY
THIS AMENDMENT AGREEMENT, AND AS HEREAFTER AMENDED OR RESTATED.  EXCEPT AS
HEREIN EXPRESSLY AMENDED, THE AGREEMENT IS RATIFIED AND CONFIRMED IN ALL
RESPECTS AND SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


SECTION 7.           CONFIRMATION OF PARENT UNDERTAKINGS.  THE PARENT, BY ITS
SIGNATURE BELOW, HEREBY CONFIRMS AND AGREES THAT NOTWITHSTANDING THE
EFFECTIVENESS OF THIS AMENDMENT AGREEMENT AND THE ADDITIONAL AMENDMENTS, THE
PARENT UNDERTAKINGS HERETOFORE EXECUTED AND DELIVERED BY IT ARE, AND SHALL
CONTINUE TO BE, IN FULL FORCE AND EFFECT AND SHALL APPLY TO THE AGREEMENT AND
THE PURCHASE AGREEMENTS, AS HERETOFORE AMENDED, AND AS AMENDED AS CONTEMPLATED
BY THIS AMENDMENT AGREEMENT AND THE ADDITIONAL AMENDMENTS, AND THE PARENT
UNDERTAKINGS ARE HEREBY RATIFIED AND CONFIRMED.


SECTION 8.           CONSENTS TO AMENDMENT.  IN ACCORDANCE WITH THE TERMS OF
SECTION 5.01(M) OF EACH OF THE AGREEMENT, THE SECONDARY PURCHASE AGREEMENT AND
THE TERTIARY PURCHASE AGREEMENT, EACH OF THE PROGRAM AGENT, THE INVESTOR AGENTS,
CAYMAN SPE I AND THE BORROWER CONSENTS TO THE AMENDMENTS TO EACH OF THE
ORIGINATOR PURCHASE AGREEMENT, THE SECONDARY PURCHASE AGREEMENT AND THE TERTIARY
PURCHASE AGREEMENT CONTEMPLATED BY SECTION 2(B) OF THIS AMENDMENT AGREEMENT.


SECTION 9.           COSTS AND EXPENSES.  THE BORROWER AGREES TO PAY ON DEMAND
ALL REASONABLE COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION, EXECUTION
AND DELIVERY OF THIS AMENDMENT AGREEMENT AND ANY OTHER DOCUMENTS TO BE DELIVERED
HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET
EXPENSES OF COUNSEL FOR THE PROGRAM AGENT, THE INVESTOR AGENTS, THE INVESTORS
AND THE BANKS WITH RESPECT THERETO.

 

5


--------------------------------------------------------------------------------



SECTION 10.         GOVERNING LAW.  THIS AMENDMENT AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK,  BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.


SECTION 11.         EXECUTION IN COUNTERPARTS.  THIS AMENDMENT AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT AGREEMENT BY FACSIMILE SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AMENDMENT AGREEMENT.

 

[Remainder of this page intentionally left blank]

 

6


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

RITE AID FUNDING II

 

 

 

 

 

By:

 

 

 

 

Name: Glenn Gershenson

 

 

Title:   Treasurer

 

 

 

 

 

CAFCO, LLC

 

 

 

 

 

By:

Citicorp North America,

 

 

Inc., as Attorney-in-Fact

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CRC FUNDING, LLC

 

 

 

By:

Citicorp North America,

 

 

Inc., as Attorney-in-Fact

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


 

FALCON ASSET SECURITIZATION

 

COMPANY LLC

 

 

 

By:

JPMorgan Chase Bank, N.A., its

 

 

attorney-in-fact

 

 

 

 

 

By:

 

 

 

 

Name: Cathleen D. Dettling

 

 

Title:   Vice President

 

 

 

 

 

VARIABLE FUNDING CAPITAL

 

COMPANY LLC

 

 

 

By:

Wachovia Capital Markets, LLC,

 

 

Inc., as Attorney-in-Fact

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CITICORP NORTH AMERICA, INC.,

 

as Program Agent and as an Investor Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Percentage: 50%

 

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

as a Bank and as an Investor Agent

 

 

 

 

 

By:

 

 

 

 

Name: Cathleen D. Dettling

 

 

Title:   Vice President

 

 

Percentage: 19.23%

 

 

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

as a Bank and as an Investor Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Percentage: 30.77%

 

 

 

 

 

RITE AID HDQTRS. FUNDING INC.

 

 

 

 

 

By:

 

 

 

 

Name: Glenn Gershenson

 

 

Title:   Treasurer

 

 

 

 

Agreed to for purposes of Sections 4 and 8 only:

 

 

 

RITE AID FUNDING I

 

 

 

By:

 

 

 

Name: Glenn Gershenson

 

Title:   Treasurer

 

 

 


--------------------------------------------------------------------------------


 

 

RITE AID CORPORATION

 

RITE AID OF CONNECTICUT, INC.

 

RITE AID OF DELAWARE, INC.

 

RITE AID OF GEORGIA, INC.

 

RITE AID OF INDIANA, INC.

 

RITE AID OF KENTUCKY, INC.

 

RITE AID OF MAINE, INC.

 

RITE AID OF MARYLAND, INC.

 

RITE AID OF MICHIGAN, INC.

 

RITE AID OF NEW HAMPSHIRE, INC.

 

RITE AID OF NEW JERSEY, INC.

 

RITE AID OF NEW YORK, INC.

 

RITE AID OF OHIO, INC.

 

RITE AID OF PENNSYLVANIA, INC.

 

RITE AID OF TENNESSEE, INC.

 

RITE AID OF VERMONT, INC.

 

RITE AID OF VIRGINIA, INC.

 

RITE AID OF WASHINGTON, D.C., INC.

 

RITE AID OF WEST VIRGINIA, INC.

 

KEYSTONE CENTERS, INC.

 

THE LANE DRUG COMPANY

 

RITE AID DRUG PALACE, INC.

 

THRIFTY PAYLESS, INC.

 

HARCO, INC.

 

PERRY DRUG STORES, INC.

 

APEX DRUG STORES, INC.

 

PDS-1 MICHIGAN, INC.

 

RDS DETROIT, INC.

 

K & B ALABAMA CORPORATION

 

K & B LOUISIANA CORPORATION

 

K & B MISSISSIPPI CORPORATION

 

K & B TENNESSEE CORPORATION

 

ECKERD CORPORATION

 

GENOVESE DRUG STORES, INC.

 

EDC DRUG STORES, INC.

 

MAXI DRUG, INC.

 

MAXI DRUG SOUTH, L.P.

 

MAXI DRUG NORTH, INC.

 

MAXI GREEN, INC.

 

THRIFT DRUG, INC.

 

 

 

 

 

By:

 

 

 

 

Name: Glenn Gershenson

 

 

Title:   Treasurer

 

 


--------------------------------------------------------------------------------


EXHIBIT I

SCHEDULE IV

SCHEDULE OF MONTHS FOR

Fiscal Year 2010

 

 

Period

 

 

 

Start

 

 

 

End

 

 

 

# of Wks

 

1

 

3/1/2009

 

3/28/2009

 

4

2

 

3/29/2009

 

4/25/2009

 

4

3

 

4/26/2009

 

5/30/2009

 

5

4

 

5/31/2009

 

6/27/2009

 

4

5

 

6/28/2009

 

7/25/2009

 

4

6

 

7/26/2009

 

8/29/2009

 

5

7

 

8/30/2009

 

9/26/2009

 

4

8

 

9/27/2009

 

10/24/2009

 

4

9

 

10/25/2009

 

11/28/2009

 

5

10

 

11/29/2009

 

12/26/2009

 

4

11

 

12/27/2009

 

1/23/2010

 

4

12

 

1/24/2010

 

2/27/2010

 

5

 

Fiscal Year 2011

 

 

Period

 

 

 

Start

 

 

 

End

 

 

 

# of Wks

 

1

 

2/28/2010

 

3/27/2010

 

4

2

 

3/28/2010

 

4/24/2010

 

4

3

 

4/25/2010

 

5/29/2010

 

5

4

 

5/30/2010

 

6/26/2010

 

4

5

 

6/27/2010

 

7/24/2010

 

4

6

 

7/25/2010

 

8/28/2010

 

5

7

 

8/29/2010

 

9/25/2010

 

4

8

 

9/26/2010

 

10/23/2010

 

4

9

 

10/24/2010

 

11/27/2010

 

5

10

 

11/28/2010

 

12/25/2010

 

4

11

 

12/26/2010

 

1/22/2011

 

4

12

 

1/23/2011

 

2/26/2011

 

5

 

I-1


--------------------------------------------------------------------------------


 

Fiscal Year 2012 (53 weeks and leap year)

 

 

Period

 

 

 

Start

 

 

 

End

 

 

 

# of Wks

 

1

 

2/27/2011

 

3/26/2011

 

4

2

 

3/27/2011

 

4/23/2011

 

4

3

 

4/24/2011

 

5/28/2011

 

5

4

 

5/29/2011

 

6/25/2011

 

4

5

 

6/26/2011

 

7/23/2011

 

4

6

 

7/24/2011

 

8/27/2011

 

5

7

 

8/28/2011

 

9/24/2011

 

4

8

 

9/25/2011

 

10/22/2011

 

4

9

 

10/23/2011

 

11/26/2011

 

5

10

 

11/27/2011

 

12/31/2011

 

5

11

 

1/1/2012

 

1/28/2012

 

4

12

 

1/29/2012

 

3/3/2012

 

5

 

I-2


--------------------------------------------------------------------------------


EXHIBIT II

SCHEDULE VIII

SPECIAL CONCENTRATION LIMITS

Name of Obligor

 

Maximum Percentage

Medco (PAID)

 

100 % of Loss Percentage

Express Scripts

 

100% of Loss Percentage

CVS/Caremark Corporation

 

100% of Loss Percentage

New York State

 

50% of Loss Percentage

Wellpoint

 

50% of Loss Percentage

Humana

 

50% of Loss Percentage

 

II-1


--------------------------------------------------------------------------------


EXHIBIT III

ANNEX H

APPLICABLE MARGIN

 

Level 1

 

Level 2

 

Level 3

 

Level 4

 

Level 5

 

Level 6

 

Level 7

Senior Unsecured Rating for the Parent

 

BBB- / Baa3 or above

 

BB+ / Ba1

 

BB / Ba2

 

BB- / Ba3

 

B+ / B1 to B- / B3

 

Caa1 / CCC+

 

Below Caa1 / CCC+

Applicable Margin (p.a.)

 

1.25 %

 

1.50 %

 

1.50 %

 

1.75 %

 

1.75 %

 

1.75 %

 

1.75%

For the purposes of establishing the Applicable Margin hereunder, in the event
that (a) the Parent’s Senior Unsecured Debt Rating by S&P and Moody’s fall
within different Levels, the Level corresponding to the lower of the two Senior
Unsecured Debt Ratings shall apply, and (b) a Debt Rating is not available from
either or both of S&P and Moody’s, then Level 7 shall apply.

Notwithstanding the above, if the Applicable Margin or equivalent amount payable
to the Lenders under the Credit Agreement is increased at any time, then the
Applicable Margin payable hereunder shall be increased by a similar amount.

 

III-1


--------------------------------------------------------------------------------